Citation Nr: 1732064	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-17 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus (hereinafter diabetes) with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2009, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU) and in December 2010, the RO denied entitlement to a higher rating for diabetes.  Despite the lack of a notice of disagreement following the December 2010 rating decision, the RO formulated a statement of the case in June 2012 finding that the issue of the proper rating for diabetes was inextricably intertwined with the issue of entitlement to a TDIU.

In his July 2012 Form 9, the Veteran requested a hearing before the Board.  In a statement dated in January 2015, the Veteran's attorney withdrew that request and the record contains a Board Brief authored by the Veteran's attorney in lieu of hearing testimony.  However, as discussed below, the Veteran's attorney has again asked for a hearing.  

In April 2015, the Board remanded the claim along with the issue of entitlement to a TDIU for further development.  In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a TDIU from August 1, 2008 when the Veteran met the schedular criteria necessary to establish entitlement.  The issue regarding an increased rating for diabetes is now returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In response to a March 2017 supplemental statement of the case, the Veteran's attorney submitted a VA Form 9 indicating the Veteran's desire to appear for a hearing via videoconference.  Given this outstanding hearing request, and that videoconference hearings are scheduled by the RO, this appeal must be remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Proper notice of the time and place for the hearing should be provided to the Veteran and his attorney.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


